Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 12/09/2021.
The application has been amended as follows: 

In the claims (as submitted on 11/23/2021):
On lines 22-24 the recitation “wherein the motor shaft of the electric pump for transferring oil in a housing and an output shaft of the transmission mechanism protrude out of a case of the actuator and are parallel to each other.” Has been replaced with - - an output shaft of the transmission mechanism protrudes out of a case of the actuator and the motor shaft and the output shaft are parallel to each other. - - 
On line 2 of claim 4, the recitation “a casing body” has been replaced with - - the case - -.
On lines 3-4 of claim 4, the recitation “the casing body” has been replaced with - - the case - -.
On lines 2-3 of claim 5, the recitation “accommodates the transmission mechanism wherein the case and” has been deleted.
On line 5 of claim 5, the recitation “one of a plurarlity of rotational shafts” has been replaced with - - the output shaft - -.
On line 7 of claim 5, the recitation “the one rotation shaft” has been replaced with – the output shaft - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising the litany of structure and/or structural/functional relationships as claimed in claim 1. The prior art lacks the combination of newly recited limitations to claim 1. There does not appear to be any reasonable teaching that would reasonably add all of these limitations to the base reference and thus the case is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656